                                                                                   Case 2:19-cv-00075-RFB-NJK Document 1 Filed 01/10/19 Page 1 of 23



                                                                        1    CHRISTENSEN JAMES & MARTIN
                                                                             KEVIN B. CHRISTENSEN, ESQ. (175)
                                                                        2    WESLEY J. SMITH, ESQ. (11871)
                                                                             LAURA J. WOLFF, ESQ. (6869)
                                                                        3    7440 W. Sahara Avenue
                                                                             Las Vegas, Nevada 89117
                                                                        4    Telephone: (702) 255-1718
                                                                             Facsimile: (702) 255-0871
                                                                        5    Email: kbc@cjmlv.com, wes@cjmlv.com, ljw@cjmlv.com
                                                                             Attorneys for Plaintiffs Board of Trustees of the
                                                                        6    Painters & Floorcoverers Joint Committee, et al.
                                                                        7
                                                                        8                           UNITED STATES DISTRICT COURT

                                                                        9                                   DISTRICT OF NEVADA

                                                                        10                                        *****
                       7440 WEST SAHARA AVE., LAS VEGAS, NEVADA 89117




                                                                        11
                            PH: (702) 255-1718 § FAX: (702) 255-0871




                                                                             BOARD OF TRUSTEES OF THE PAINTERS             CASE NO.:
CHRISTENSEN JAMES & MARTIN




                                                                             AND FLOORCOVERERS JOINT
                                                                        12   COMMITTEE; BOARD OF TRUSTEES OF
                                                                        13   THE EMPLOYEE PAINTERS’ TRUST;                 COMPLAINT FOR BREACH OF
                                                                             BOARD OF TRUSTEES OF THE PAINTERS,            CONTRACT, PERSONAL
                                                                        14   GLAZIERS AND FLOORCOVERERS JOINT              LIABILITY, DEMAND FOR
                                                                             APPRENTICESHIP AND JOURNEYMAN                 RELIEF ON BONDS, and
                                                                        15   TRAINING TRUST; BOARD OF TRUSTEES             EQUITABLE RELIEF
                                                                             OF THE PAINTERS, GLAZIERS AND
                                                                        16   FLOORCOVERERS SAFETY TRAINING
                                                                             TRUST FUND; BOARD OF TRUSTEES OF
                                                                        17   THE SOUTHERN NEVADA PAINTERS AND
                                                                             DECORATORS AND GLAZIERS LABOR-
                                                                        18   MANAGEMENT COOPERATION
                                                                             COMMITTEE TRUST; BOARD OF TRUSTEES
                                                                        19   OF THE SOUTHERN NEVADA GLAZIERS
                                                                             AND FABRICATORS PENSION TRUST
                                                                        20   FUND; PDCA/FCA INDUSTRY PROMOTION
                                                                             FUND; PAINTERS ORGANIZING FUND;
                                                                        21   BOARD OF TRUSTEES OF THE
                                                                             INTERNATIONAL PAINTERS AND ALLIED
                                                                        22   TRADES INDUSTRY PENSION FUND;
                                                                        23   BOARD OF TRUSTEES OF THE FINISHING
                                                                             TRADES INSTITUTE; PAINTERS AND
                                                                        24   ALLIED TRADES LABOR-MANAGEMENT
                                                                             COOPERATION INITIATIVE,
                                                                        25
                                                                                                  Plaintiffs,
                                                                        26   vs.

                                                                        27   PRACTICAL FLOORING, INC., a Nevada
                                                                        28
        Case 2:19-cv-00075-RFB-NJK Document 1 Filed 01/10/19 Page 2 of 23




1    corporation; DANETTE BORDLEMAY-
     ROYBAL aka DANETTE ROYBAL, an
2    individual; LEO BERNARD ROYBAL, JR., an
     individual; PLATTE RIVER INSURANCE
3    COMPANY, a Wisconsin corporation;
     WESTERN SURETY COMPANY, a South
4    Dakota corporation; GREAT AMERICAN
     INSURANCE COMPANY, an Ohio corporation;
5    DOES I-X, inclusive; ROE ENTITIES I-X,
     inclusive,
6
7                           Defendants.
8
9           The Plaintiffs, The Board of Trustees of the Painters and Floorcoverers Joint
10
     Committee; Board of Trustees of the Employee Painters’ Trust; Board of Trustees of the
11
     Painters, Glaziers and Floorcoverers Joint Apprenticeship and Journeyman Training Trust;
12
13   Board of Trustees of the Painters, Glaziers and Floorcoverers Safety Training Trust Fund;

14   Board of Trustees of the Southern Nevada Painters and Decorators and Glaziers Labor-
15   Management Cooperation Committee Trust; Board of Trustees of the Southern Nevada
16
     Glaziers and Fabricators Pension Trust Fund; Board of Trustees of the Southern Nevada
17
     Painters and Glaziers Market Recovery Trust Fund; PDCA/FCA Industry Promotion Fund;
18
19   Painters Organizing Fund; Board of Trustees of the International Painters and Allied Trades

20   Industry Pension Fund; Board of Trustees of the Finishing Trades Institute; and Painters and
21   Allied Trades Labor-Management Cooperation Initiative (“Plaintiffs”), by and through their
22
     attorneys, Christensen James & Martin, Chtd., hereby complain, allege and assert as follows:
23
                                    JURISDICTION & VENUE
24
25          1.     This Court has jurisdiction of this case pursuant to Section 502(e)(1) of the

26   Employee Retirement Income Security Act of 1974, as amended (“ERISA”), 29 U.S.C. §
27
     1132(e)(1), which grants the United States District Courts exclusive jurisdiction over civil
28




                                                 -2-
        Case 2:19-cv-00075-RFB-NJK Document 1 Filed 01/10/19 Page 3 of 23




1    actions brought by a fiduciary pursuant to Section 502(a)(3) of ERISA, 29 U.S.C. §
2    1132(a)(3), to redress violations or enforce the terms of ERISA or an employee benefit plan
3
     governed by ERISA. Such jurisdiction exists without respect to the amount in controversy or
4
     the citizenship of the parties, as provided in Section 502(f) of ERISA, 29 U.S.C. § 1132(f).
5
6           2.      This Court has jurisdiction of this case pursuant to Section 301(a) of the Labor

7    Management Relations Act of 1947, as amended (“LMRA”), 29 U.S.C. § 185(a), which
8
     grants the United States District Courts original jurisdiction over suits for violation of
9
     contracts between an employer and labor organization in an industry affecting commerce,
10
     without respect to the amount in controversy or the citizenship of the parties.
11
12          3.      To the extent this Complaint sets forth any state law claims, this Court has

13   supplemental jurisdiction over those claims pursuant to 28 U.S.C. § 1367(a).
14
            4.      Venue is proper in this Court pursuant to Section 502(e)(2) of ERISA, 29
15
     U.S.C. § 1132(e)(2), and Section 301(a) of the LMRA, 29 U.S.C. § 185(a), in that this is the
16
17   Judicial District in which the Plaintiffs are administered, where the breach took place, and

18   where the employer defendant resides or may be found.
19                                             PARTIES
20
            5.      The Painters and Floorcoverers Joint Committee, Employee Painters’ Trust,
21
     Painters, Glaziers and Floorcoverers Joint Apprenticeship and Journeyman Training Trust,
22
23   Painters, Glaziers and Floorcoverers Safety Training Trust Fund, Southern Nevada Painters

24   and Decorators and Glaziers Labor-Management Cooperation Committee Trust, Southern
25   Nevada Glaziers and Fabricators Pension Trust Fund, International Painters and Allied
26
     Trades Industry Pension Fund, and Finishing Trades Institute, (collectively the “Trust
27
     Funds”) are each express trusts created pursuant to written declarations of trust (“Trust
28




                                                   -3-
        Case 2:19-cv-00075-RFB-NJK Document 1 Filed 01/10/19 Page 4 of 23




1    Agreements”), consistent with § 302(c) of the LRMA [29 U.S.C. § 186(c)], existing to
2    provide employee benefits to participants under a “multiemployer plan,” “employee benefit
3
     plan,” “employee benefit pension plan,” and/or “employee welfare benefit plan,” as the case
4
     may be, within the meaning of ERISA, 29 U.S.C. §1002(37), (2) and (3).
5
6           6.     The Board of Trustees and the individual Trustees of each of the Trust Funds

7    is a “named fiduciary” within the meaning of 29 U.S.C. §1102(a), a “plan sponsor” within
8
     the meaning of 29 U.S.C. § 1002(16), and a “fiduciary” within the meaning of 29 U.S.C. §
9
     1002(21), with respect to collection of contributions due to the Trust Funds and related
10
     matters.
11
12          7.     The Painters and Allied Trades Labor Management Cooperation Initiative

13   (“LMCI”), PDCA/FCA Industry Promotion Fund (“PIP”), and Painters Organizing Fund
14
     (“POF”) are each an unincorporated association or fund to which the Defendants named
15
     herein are required to make monetary contributions pursuant to the terms of the Labor
16
17   Agreement, as described below.

18          8.     Under the terms of the Labor Agreement (described below) and the Trust
19   Agreement governing Plaintiff Painters and Floorcoverers Joint Committee (“Joint
20
     Committee”), the Joint Committee is charged with adjusting all disputes and grievances that
21
     may arise out of the application or interpretation of the Labor Agreement, having access to
22
23   all records pertaining to any case where violations of the Labor Agreement are involved,

24   overseeing the collection of contributions to the Plaintiffs, conducting hearings concerning
25   violations of the Labor Agreement, collecting fringe benefit contributions due to the
26
     Plaintiffs and wages due to employees performing work covered by the Labor Agreement,
27
     and taking court action to secure compliance with the Labor Agreement and to collect
28




                                                 -4-
        Case 2:19-cv-00075-RFB-NJK Document 1 Filed 01/10/19 Page 5 of 23




1    amounts due. As such, the Joint Committee is authorized to act as collection agent for and on
2    behalf of the other Plaintiffs and the employees of Practical Flooring covered by the Labor
3
     Agreement.
4
            9.      Defendant Practical Flooring, Inc. (“Practical Flooring”) is a Nevada
5
6    corporation doing business as a contractor in the State of Nevada under Nevada State

7    Contractors Board License Nos. 0044954, 0044955 and 0039474A.
8
            10.     Defendant Practical Flooring is an employer in an industry affecting
9
     commerce within the meaning of 29 U.S.C. §§ 152(2), (6) and (7), 1002(5), (11) and (12).
10
            11.     Defendant Danette Bordlemay-Roybal aka Danette Roybal (“D. Roybal”) is
11
12   an individual residing in Clark County, Nevada and is an owner, officer and director of

13   Practical Flooring and a President and CMS Qualified Individual on its contractor’s licenses.
14
            12.     Defendant Leo Bernard Roybal, Jr. (“B. Roybal”) is an individual residing in
15
     Clark County, Nevada and is an owner and managing employee of Practical Flooring and a
16
17   CMS and Trade Qualified Individual on its contractor’s licenses.

18          13.     Defendant Platte River Insurance Company (“PRIC”) is a Wisconsin
19   corporation authorized to do business in Nevada as a surety. PRIC issued to Practical
20
     Flooring NSCB Contractor License Bond Nos. 41250194 and 41250195, each in the amount
21
     of Twenty Thousand Dollars ($20,000.00) and effective March 27, 2012 through
22
23   approximately March 2017 (“PRIC Bonds”).

24          14.     Defendant Western Surety Company (“WSC”) is a South Dakota corporation
25   authorized to do business in Nevada as a surety. WSC issued to Practical Flooring NSCB
26
     Contractor License Bond No. 63049914 in the amount of $20,000 and effective February 28,
27
     2017 and NSCB Contractor License Bond No. 63049923 in the amount $20,000 and
28




                                                  -5-
        Case 2:19-cv-00075-RFB-NJK Document 1 Filed 01/10/19 Page 6 of 23




1    effective March 3, 2017 (“WSC Bonds”).
2           15.     Defendant Great American Insurance Company (“GAIC”) is an Ohio
3
     corporation authorized to do business in Nevada as a surety. GAIC issued to Practical
4
     Flooring Employer Surety Bond No. E064853 in the amount of $50,000 and effective
5
6    February 7, 2017 (“GAIC Bond”).

7           16.     The true names and capacities, whether partnership, individual, corporate,
8
     company, associate or otherwise of John Does I-XX, inclusive, and Roe Corporations I-XX,
9
     inclusive, are unknown to the Plaintiffs at this time and said Defendants are therefore sued by
10
     fictitious names. The Plaintiffs reserve the right to amend the Complaint to insert additional
11
12   charging allegations, together with the true identities and capacities, when the same have

13   been ascertained.
14
                                    GENERAL ALLEGATIONS
15
            17.     This case arises from and relates to a certain Floorcoverers Master Agreement
16
17   (“Labor Agreement”) between the International Union of Painters and Allied Trades, District

18   Council 16 (formerly District Council 15), Floorcoverers Union Local No. 1512 (hereinafter
19   “Union”) and the Painting and Decorating Contractors of America, Southern Nevada Chapter
20
     (“PDCA”).
21
            18.     At all times material herein, the Union has been a labor organization
22
23   representing employees in the floorcovering industries in Nevada and a labor organization

24   representing employees in an industry affecting commerce within the meaning of § 301(a) of
25   the Labor Management Relations Act of 1947, as amended [29 U.S.C. § 185(a)].
26
            19.     At all times material herein, PDCA has been an organization representing
27
     management and employers in the construction industry in Southern Nevada.
28




                                                  -6-
        Case 2:19-cv-00075-RFB-NJK Document 1 Filed 01/10/19 Page 7 of 23




1           20.     At all times material herein, Practical Flooring was and is a member of
2    PDCA, assigned its bargaining rights to PDCA and authorized PDCA to negotiate and
3
     contract with the Union on its behalf, and was and is signatory to the Labor Agreement.
4
            21.     Under the terms of the Labor Agreement, Practical Flooring was obligated to
5
6    submit reports to and pay fringe benefit contributions to each of the Plaintiffs at specified

7    rates for each hour worked by or paid to its employees for performance of labor covered by
8
     the Labor Agreement.
9
            22.     Practical Flooring also agreed to be bound by the terms and provisions of each
10
     of the Trust Agreements utilized to create the Trust Funds, which are incorporated by
11
12   reference in the Labor Agreement, and which are signed by the Union and PDCA on behalf

13   of their members, including Practical Flooring.
14
            23.     The Plaintiffs are intended beneficiaries of the Labor Agreement, particularly
15
     the provisions requiring monthly employer contributions to the Plaintiffs for the purpose of
16
17   providing benefits to Practical Flooring’s employees.

18          24.     The Labor Agreement and Trust Agreements provide that the Plaintiffs may
19   undertake reasonable inquiry, including audit, of an employer’s records insofar as may be
20
     necessary or appropriate to verify an employer’s compliance with its obligations to the Trust
21
     Funds under the Labor Agreement.
22
23          25.     On November 17, 2015, the Plaintiffs, Practical Flooring, D. Roybal, and B.

24   Roybal entered into an Amended Stipulation and Order for Entry of Judgment by Confession
25   and an Amended Judgment by Confession (“COJ”) in the amount of $52,620.33 (“Judgment
26
     Amount”) to resolve contribution delinquencies owed to the Plaintiffs by Practical Flooring
27
     for work performed during the period of August 1, 2011 through September 30, 2015
28




                                                  -7-
        Case 2:19-cv-00075-RFB-NJK Document 1 Filed 01/10/19 Page 8 of 23




1    (“Judgment Period”).
2            26.     The COJ required twenty four (24) monthly judgment payments in the
3
     amount of $1,107.48 to be applied to the Judgment Amount (“Judgment Payments”), with
4
     interest accruing on the Judgment Balance at seven percent. The COJ also required, as a
5
6    material condition and in order to avoid further accrual of delinquencies, for timely payment

7    of ongoing contribution obligations under the Labor Agreement (“Stay Current Payments”).
8
             27.    The COJ provided that upon payment of all Judgment Payments and Stay
9
     Current Payments, the amount of $27,884.70 would be waived (“Liquidated Damages
10
     Waiver”). However, if any such payment was not timely paid, the Liquidated Damages
11
12   Waiver would automatically be revoked, subject only to the right to cure set forth in the COJ.

13           28.    The right to cure was set forth in Paragraph 12 of the COJ, which provided
14
     that the Plaintiffs would provide a written Notice of Default (“NOD”) with ten days to cure
15
     the default.
16
17           29.    On April 15, 2016, the Plaintiffs mailed a NOD to Practical Flooring for

18   failure to pay the Stay Current Payment for work performed by Practical Flooring employees
19   in February 2016. Practical Flooring cured this default with payment on April 25, 2016,
20
     including payment of the $150 NOD charge.
21
             30.    On August 31, 2016, the Plaintiffs mailed a NOD to Practical Flooring for
22
23   failure to pay the Stay Current Payments for work performed by Practical Flooring

24   employees in March 2016 through June 2016. This default was not cured within the ten day
25   NOD cure period.
26
             31.    Following this failure to cure, Plaintiffs filed a lawsuit in the United States
27
     District Court for the District of Nevada, Case No. 2:16-cv-2188-APG-GWF, seeking entry
28




                                                  -8-
        Case 2:19-cv-00075-RFB-NJK Document 1 Filed 01/10/19 Page 9 of 23




1    of the COJ pursuant to the Stipulation for Entry of Judgment by Confession and the COJ
2    terms as well as other claims for relief.
3
            32.     In February 2017, the Plaintiffs agreed to accept from Practical Flooring
4
     payment for all unpaid Stay Current Payments for work performed by Practical Flooring
5
6    employees through December 31, 2016 and to allow Practical Flooring to resume the

7    payment plan under the COJ. On March 13, 2017, the Plaintiffs and Practical Flooring
8
     entered into and submitted a Stipulation and Order for Dismissal to the Court in Case No.
9
     2:16-cv-2188-APG-GWF which formalized this agreement.
10
            33.     On May 24, 2017, Plaintiffs mailed a NOD to Practical Flooring for failure to
11
12   pay the Judgment Payment due on May 21, 2017 (payment number nineteen of twenty four)

13   and for failure to pay Stay Current Payments for work performed by Practical Flooring
14
     employees in January 2017 to March 2017. The missing Judgment Payment was submitted
15
     on May 25, 2017, but the Stay Current Payments for January to March 2017 work were not
16
17   timely cured within the ten day NOD cure period.

18          34.     On October 13, 2017, the Plaintiffs mailed another NOD to Practical Flooring
19   for failure to pay Stay Current Payments for work performed by Practical Flooring’s
20
     employees in April 2017 through August 2017. This default was not cured within the ten day
21
     cure period.
22
23          35.     Although the LD Waiver had already been automatically revoked pursuant to

24   the terms of the COJ, the October 13, 2017 NOD expressly advised Practical Flooring that
25   the LD Waiver had been revoked.
26
            36.     In total, Practical Flooring submitted $26,579.46 in Judgment Payments which
27
     have been applied toward the original Judgment Amount of $52,620.33. Additionally,
28




                                                 -9-
       Case 2:19-cv-00075-RFB-NJK Document 1 Filed 01/10/19 Page 10 of 23




1    $4,134.10 in interest has accrued on the Judgment balance (calculated through January 15,
2    2019) and $300 in unpaid notice of default charges have been added to the balance pursuant
3
     to the terms of the COJ. The total amount outstanding under the COJ is $30,474.97 (“COJ
4
     Delinquency”), exclusive of attorney’s fees and costs incurred by the Plaintiffs to enforce the
5
6    terms of the COJ and collect amounts owed thereunder. A detailed accounting of the amounts

7    owed under the COJ is attached hereto as Exhibit 1, which is incorporated by reference as if
8
     set forth fully herein.
9
             37.      In addition to the amounts owed under the COJ, Practical Flooring has other
10
     delinquencies.
11
12           38.      Through a payroll compliance review of Practical Flooring’s payroll and

13   related records for the period of April 1, 2016 through December 31, 2017 (“Audit Period”),
14
     it was determined that Practical Flooring incorrectly reported and paid contributions to the
15
     Plaintiffs in violation of the Labor Agreement and Trust Agreements during the Audit Period
16
17   resulting in a delinquency to the Plaintiffs in the total amount of $21,750.14 (“Audit

18   Delinquency”), including fringe benefit contributions ($8,278.24), wages ($2,878.03),
19   interest ($962.46), liquidated damages ($3,098.91), audit fees and costs ($6,532.50).
20
             39.      Additionally, Practical Flooring failed repeatedly and habitually to submit
21
     timely and complete payment of contributions to the Plaintiffs for work performed by its
22
23   employees during the period of January 2017 through November 2018, resulting in the

24   assessment of interest and liquidated damages pursuant to the terms of the Labor Agreement,
25   Trust Agreements, and 29 U.S.C. § 1132(g)(2).
26
             40.      Due to Practical Flooring’s repeated and habitual delinquencies, and the
27
     specific delinquencies described herein, the Plaintiffs have been forced to retain legal counsel
28




                                                  -10-
       Case 2:19-cv-00075-RFB-NJK Document 1 Filed 01/10/19 Page 11 of 23




1    and incur substantial attorney’s fees and costs to protect their rights and collect amounts
2    owed under the Labor Agreement, Trust Agreements, ERISA, and the COJ. Plaintiffs’
3
     attorney’s fees and costs incurred from January 1, 2017 through December 31, 2018 total
4
     $26,739.74.
5
6           41.     In summary, Practical Flooring owes $38,558.65 to the Plaintiffs for the Audit

7    Delinquency and underpayment and late payment of contributions for the period of January
8
     2017 to November 2018 (“Post-COJ Delinquency”). A detailed accounting of Practical
9
     Flooring’s contribution and payment history, with late fee assessments of interest and
10
     liquidated damages and including the audit claims and attorney’s fees and costs incurred, is
11
12   attached hereto as Exhibit 2, which is incorporated by reference as if set forth fully herein.

13          42.     At all times material herein, Practical Flooring was obligated by the terms of
14
     the Labor Agreement to pay its employees performing covered labor minimum wage rates.
15
            43.     Following review of Practical Flooring’s payroll records and reporting, it has
16
17   been revealed that Practical Flooring failed to pay minimum wage rates for covered labor

18   performed by its employees, resulting in amounts owed for underpaid wages and contract
19   damages in the amount of $64,943.27 (“Wage Delinquency”).
20
            44.     Practical Flooring has the obligation under the Labor Agreement, Trust
21
     Agreements and applicable law (29 U.S.C. § 1059) to keep and maintain payroll, wage, and
22
23   other relevant records for work performed by its employees.

24          45.     Practical Flooring has failed to keep adequate records to justify any deviation
25   from payment of the standard wage and contribution rates set forth in the Labor Agreement
26
     and as agreed by the bargaining parties.
27
28




                                                   -11-
       Case 2:19-cv-00075-RFB-NJK Document 1 Filed 01/10/19 Page 12 of 23




1           46.     In total, Practical Flooring owes $30,474.97 under the COJ Delinquency,
2    $37,261.90 for the Post-COJ Delinquency, and $64,943.27 for the Wage Delinquency, for a
3
     combined total delinquency of $132,680.14 (“Total Delinquency”).
4
            47.     At all times material herein, Defendants D. Roybal and B. Roybal were
5
6    controlling shareholders, directors, officers, principals, agents and/or key employees of

7    Practical Flooring, whose employment duties required decision making regarding the
8
     operations of each of the entities, procurement and negotiation of contracts, hiring/firing of
9
     work force, directing labor relations, project management, keeping corporate records and
10
     company books, managing financial affairs, payment of expenses and accounts payable,
11
12   tracking employee hours, preparing and processing payroll and remitting reports,

13   contributions and payments to the Plaintiffs for each hour of covered labor performed.
14
            48.     Corporate officers are liable personally for contributions and related damages
15
     owed to the Employee Painters’ Trust, as set forth in the Employee Painters Trust Amended
16
17   and Restated Trust Agreement, Art. VIII, pp. 24-25:

18                  Therefore, in the event any corporate Participating Employer which is
                    obligated to make contributions to the Trust fails to make such
19                  contributions, the President, the Treasurer, and any other corporate
20                  officer who is responsible for payment of contributions by the
                    corporation to the Trust fund shall be each individually liable for the
21                  payment of contributions and any other amount due under this Article
                    VIII, and under applicable Federal law, 29 U.S.C. Section 1132(g).
22
23          49.     The delinquencies identified herein arose during the effective period of the

24   PRIC Bonds, WSC Bonds, and GAIC Bond, are occurrences covered by the terms of the
25   Bonds, and are properly payable out of the proceeds of the Bonds.
26
27
28




                                                 -12-
       Case 2:19-cv-00075-RFB-NJK Document 1 Filed 01/10/19 Page 13 of 23




1           50.     Plaintiffs have requested that Practical Flooring make its records and payroll
2    available for an audit for the period of January 1, 2018 to July 31, 2018. Practical Flooring
3
     has not provided the requested documents.
4
5                               FIRST CAUSE OF ACTION
       [Entry of Amended Judgment by Confession - Practical Flooring, D. Roybal, B. Roybal]
6
7           51.     Plaintiffs restate and reallege the above allegations.

8           52.     Practical Flooring, D. Roybal, and B. Roybal have violated the terms of the
9    COJ and failed to timely cure following Notice of Default.
10          53.     Entry of the COJ is appropriate at this time according to its terms and the
11   Amended Stipulation for Entry of Judgment by Confession.
12
                                SECOND CAUSE OF ACTION
13   [Breach of Written Labor Agreement and Trust Agreements for Payment of Contributions –
14                                    Practical Flooring]

15          54.     Plaintiffs restate and reallege the above allegations.
16          55.     By the terms of the Labor Agreement and Trust Agreements, Practical
17   Flooring was required to remit reports and contributions to the Plaintiffs for each hour of
18   covered labor performed by its employees.
19
            56.     Practical Flooring has breached the terms of the Labor Agreement and Trust
20
     Agreements by failing to remit contributions to the Plaintiffs when due as described herein
21
     and by failing to provide requested records for an audit.
22
            57.     Pursuant to the Labor Agreement and Trust Agreements, Practical Flooring
23
     agreed that in the event of any delinquency, Practical Flooring would pay to the Plaintiffs, in
24
     addition to the delinquent contributions, i) interest thereon at the rates established by the
25
     Plaintiffs, or at the legal rate, whichever is greater; ii) liquidated damages at the rates
26
     established by the Plaintiffs; and iii) all legal and auditing fees and costs in connection
27
28   therewith, whether incurred before or after litigation is commenced.




                                                   -13-
        Case 2:19-cv-00075-RFB-NJK Document 1 Filed 01/10/19 Page 14 of 23




1             58.   Pursuant to the Labor Agreement and Trust Agreements, Practical Flooring
2    owes the Plaintiffs contributions calculated or measured by all hours of covered labor
3    performed by its employees, plus interest at the contractual rate on all unpaid contributions
4    from the dates the sums were originally due to the Plaintiffs to the date of judgment,
5    liquidated damages at the rates set forth in the Trust Agreements or otherwise allowed by
6
     law, reasonable attorney’s fees, court costs, and auditing fees and costs incurred by the
7
     Plaintiffs as a result of the breaches described herein.
8
              59.   Pursuant to the Labor Agreement and Trust Agreements, the Plaintiffs are
9
     entitled to an order requiring Practical Flooring to provide its records and payroll for an audit
10
     for the period of January 1, 2018 forward.
11
              60.   Upon entry of judgment, the Plaintiffs are entitled to post-judgment interest at
12
     the highest rate allowed by law. The amount of such interest will be established by proof at
13
     trial.
14
15                                  THIRD CAUSE OF ACTION
16                   [Violation of ERISA – 29 U.S.C. § 1145 – Practical Flooring]

17            61.   Plaintiffs restate and reallege the above allegations.

18            62.   29 U.S.C. § 1145 provides:
19                  Every employer who is obligated to make contributions to a
                    multiemployer plan under the terms of the plan or under the terms of a
20                  collectively bargained agreement shall, to the extent not inconsistent
21                  with law, make such contributions in accordance with the terms and
                    conditions of such plan or such agreement.
22
              63.   The Labor Agreement is a collectively bargained agreement and Practical
23
     Flooring was obligated contribute to the Plaintiffs pursuant to that agreement.
24
25            64.   The Defendants’ actions in failing to submit reports, pay required

26   contributions, and provide records for an audit, as described herein, constitute violations of

27   ERISA, 29 U.S.C. § 1145.

28




                                                    -14-
       Case 2:19-cv-00075-RFB-NJK Document 1 Filed 01/10/19 Page 15 of 23




1             65.     Practical Flooring’s violation of 29 U.S.C. § 1145 entitles the Plaintiffs to
2    recover liquidated damages, interest, attorney’s fees and costs, and audit fees and costs under
3    29 U.S.C. § 1132(g)(2).
4             66.     The contract breaches and violations of ERISA identified above harm the
5    Plaintiffs and place at risk their ability to provide required employee benefits to their
6
     beneficiaries.
7
              67.     The Plaintiffs’ remedies at law are not sufficient to adequately compensate the
8
     Plaintiffs or their beneficiaries from past harm caused by said violations, or to protect them
9
     from the harm or threat of harm caused by similar future violations.
10
              68.     Plaintiffs are likely to prevail on the merits of their claims.
11
              69.     Pursuant to 29 U.S.C. § 1132(a)(3), Plaintiffs are entitled to injunctive relief
12
     affirmatively compelling Defendants to submit written reports to the Trusts on a timely basis
13
     showing the identities of all employees performing work covered by the Labor Agreement,
14
15   and the number of hours worked by or paid to these employees, timely pay fringe benefit

16   contributions to the Plaintiffs on a monthly basis and at specified rates for each hour worked

17   by or paid to its employees covered by the Labor Agreement when they become due, pay

18   Plaintiffs all past due contributions and related damages, and provide payroll records for an
19   audit.
20                                  FOURTH CAUSE OF ACTION
                             [Breach of Written Trust Agreement – D. Roybal]
21
              70.     Plaintiffs restate and reallege the above allegations.
22
23            71.     D. Roybal signed documents on behalf of Practical Flooring binding Practical

24   Flooring to the Labor Agreement.

25            72.     The Labor Agreement incorporates the terms of the Trust Agreement

26   governing the Employee Painters’ Trust.
27            73.     The Trust Agreements the Employee Painters’ Trust contains an express
28   provision imposing personal liability for unpaid contributions and related damages on the



                                                      -15-
       Case 2:19-cv-00075-RFB-NJK Document 1 Filed 01/10/19 Page 16 of 23




1    President, Treasurer, or other corporate officer of the employer responsible for payment of
2    contributions for an employer required to make such contributions. The provision specifically
3    states:
4                      Therefore, in the event any corporate Participating Employer which is
5                      obligated to make contributions to the Trust fails to make such
                       contributions, the President, the Treasurer, and any other corporate
6                      officer who is responsible for payment of contributions by the
                       corporation to the Trust fund shall be each individually liable for the
7                      payment of contributions and any other amount due under this Article
8                      VIII, and under applicable Federal law, 29 U.S.C. Section 1132(g).

9    Employee Painters Trust Amended and Restated Trust Agreement, Art. VIII, pp. 24-25.
10             74.     Defendant D. Roybal, by signing the documents binding Practical Flooring to
11   the Labor Agreement and as the corporate officer of Practical Flooring responsible for
12   payment of contributions by Practical Flooring to the Employee Painters’ Trust, is personally
13   liable for all contributions and related damages owed to the Employee Painters’ Trust under
14
     the Labor Agreement, Trust Agreement, and 29 U.S.C. § 1132(g)(2).
15
               75.     The Employee Painters’ Trust is entitled to recover from D. Roybal a sum
16
     equal to the delinquency owed to Employee Painters’ Trust by Practical Flooring in an
17
     amount to be established by proof at trial.
18
19                                     FIFTH CAUSE OF ACTION
                     [Breach of Written Labor Agreement for Wages – Practical Flooring]
20
21             76.     Plaintiffs restate and reallege the above allegations.

22             77.     Under the terms of the Labor Agreement and the Trust Agreement governing

23   Joint Committee, the Joint Committee is charged with collecting wages due to employees

24   performing work covered by the Labor Agreement and taking court action to secure
25   compliance with the Labor Agreement and to collect amounts due.
26             78.     By the terms of the Labor Agreement, Practical Flooring was required to pay
27   its employees wages at the rates set forth in the Labor Agreement or by agreement between
28   the bargaining parties for each hour of covered labor performed by its employees.



                                                      -16-
       Case 2:19-cv-00075-RFB-NJK Document 1 Filed 01/10/19 Page 17 of 23




1             79.   Practical Flooring has breached the terms of the Labor Agreement by failing
2    to pay wages to its employees at the rates set forth in the Labor Agreement or by agreement
3    between the bargaining parties.
4             80.   Pursuant to the Labor Agreement, the Joint Committee is entitled to collect
5    from Practical Flooring all unpaid wages on behalf of Practical Flooring’s employees.
6
                                  SIXTH CAUSE OF ACTION
7
           [Demand for Relief on License Bonds Pursuant to NRS 624.273 – PRIC & WSC]
8
              81.   Plaintiffs restate and reallege the above allegations.
9
              82.   PRIC and WSC issued certain licensing bonds to Practical Flooring.
10
              83.   The proceeds of the PRIC and WSC Bonds are payable to the Plaintiffs in
11
12   satisfaction of the amounts owed to the Plaintiffs for covered labor by Practical Flooring

13   employees.

14            84.   Plaintiffs are intended third party beneficiaries under the PRIC and WSC

15   Bonds.
16
              85.   Plaintiffs’ claims, as set forth herein, are covered by the PRIC and WSC
17
     Bonds and PRIC and WSC should pay any remaining proceeds on the Bonds to Plaintiffs in
18
     partial satisfaction of the claims asserted herein.
19
20
                                 SEVENTH CAUSE OF ACTION
21                           [Demand for Relief on Benefits Bond – GAIC]
22            86.   Plaintiffs restate and reallege the above allegations.
23            87.   GAIC issued the Benefits Bond to Practical Flooring for the benefit of the
24
     Plaintiffs for the purpose of securing payment of contributions to the Plaintiffs pursuant to
25
     the Labor Agreement.
26
27
28




                                                    -17-
       Case 2:19-cv-00075-RFB-NJK Document 1 Filed 01/10/19 Page 18 of 23




1           88.     The proceeds of the GAIC Bond are payable to the Joint Committee, on behalf
2    of the Plaintiffs, in satisfaction of the amounts owed to the Plaintiffs for covered labor by
3    Practical Flooring employees.
4           89.     Plaintiffs are intended third party beneficiaries under the GAIC Bond.
5
            90.     Plaintiffs’ claims, as set forth herein, are covered by the GAIC Bond and
6
     GAIC should pay the proceeds on the GAIC Bond to Plaintiffs in partial satisfaction of the
7
8    claims asserted herein.

9    The Plaintiffs reserve the right to amend the Complaint to assert additional charging
10   allegations, add or remove claims or causes of action, and to add or remove parties,
11
     consistent with the Federal Rules of Civil Procedure and as the Court may allow.
12
                                        PRAYER FOR RELIEF
13
            WHEREFORE, the Plaintiffs pray for Judgment, as follows:
14
15          1.      For the Court’s Order enjoining Practical Flooring from failing to submit

16   written reports to the Plaintiffs showing the identities of employees performing work covered

17   by the Labor Agreement, and the number of hours worked by or paid to these employees, pay

18   fringe benefit contributions to the Plaintiffs at specified rates for each hour worked by or paid
19   to its employees covered by the Labor Agreement when they become due, pay Plaintiffs all
20   past due contributions and related damages, and submit its payroll records for an audit;
21          2.      For entry of the Amended Judgment by Confession;
22          3.      For unpaid fringe benefit contributions in amounts to be proven at trial;
23          4.      For unpaid wages in amounts to be proven at trial;
24
            5.      For damages for breach of contract in an amount to be proven at trial;
25
            6.      For liquidated damages in an amount to be proven at trial;
26
            7.      For accrued interest on all unpaid contributions and damages from their due
27
     dates until paid in an amount to be proven at trial;
28




                                                   -18-
       Case 2:19-cv-00075-RFB-NJK Document 1 Filed 01/10/19 Page 19 of 23




1           8.      For audit fees and costs in an amount to be proven at trial;
2           8.      For attorney’s and costs in an amount to be proven at trial;
3           9.      For payment to the Plaintiffs of the Bond proceeds in satisfaction of the
4    amounts owed to the Plaintiffs for covered labor performed by Practical Flooring employees
5    in an amount to be proven at trial;
6
            10.     For such additional relief as may be provided by 29 U.S.C. § 1132(g); and
7
            11.     For such additional relief as this Court may deem just and proper.
8
            Dated this 10th day of January, 2019.
9
                                                          CHRISTENSEN JAMES & MARTIN
10
                                                          By: /s/ Wesley J. Smith
11                                                            Wesley J. Smith, Esq.
                                                              Nevada Bar No. 11871
12                                                            Email: wes@cjmlv.com
                                                              7440 W. Sahara Avenue
13                                                            Las Vegas, Nevada 89117
                                                              Ph: (702) 255-1718
14                                                            Fax: (702) 255-0871
                                                              Attorneys for Plaintiffs Board of
15                                                            Trustees of Painters &
16                                                            Floorcoverers Joint Committee, et
                                                              al.
17
18
19
20
21
22
23
24
25
26
27
28




                                                  -19-
Case 2:19-cv-00075-RFB-NJK Document 1 Filed 01/10/19 Page 20 of 23




                     EXHIBIT 1
Practical Flooring Amended COJ Summary as of 11/21/2015
Original COJ Judgment Balance as of 11/21/2015   $ 23,735.63
Attorney's Fees for Amended COJ Documents        $ 1,000.00
Liquidated Damages from Original COJ             $ 16,586.25
Liquidated Damages from March - Sept 2015 Work $ 11,298.45
Total Judgment Amount for Amended COJ            $ 52,620.33
Conditional Waiver of Liquidated Damages         $ (27,884.70)
Total for Calculation of Monthly Payments        $ 24,735.63

Payment Accounting under Amended Confession of Judgment Signed November 2015
                                                                                                             Accured
                                                                                                             Interest on      Principal Paid
Payment                                  Payment      Days of Interest                                       declining        down with            Remaining
No.           Balance       Start Date   Date         Interest Rate     Check No. Payment Total              balance          payment              Balance
          1   $ 24,735.63     11/21/2015 11/21/2015          0    7.00%    32235 $      1,107.48              $           -    $       1,107.48    $ 23,628.15
          2   $ 23,628.15     11/21/2015 12/21/2015         30    7.00%    32362 $      1,107.48              $        135.94 $          971.54    $ 22,656.61
          3   $ 22,656.61     12/21/2015    1/21/2016       31    7.00%    32498 $      1,107.48              $        134.70 $          972.78    $ 21,683.83
          4   $ 21,683.83     01/21/2016    2/21/2016       31    7.00%    32604 $      1,107.48              $        128.91 $          978.57    $ 20,705.27
          5   $ 20,705.27     02/21/2016    3/21/2016       29    7.00%    32749 $      1,107.48              $        115.16 $          992.32    $ 19,712.94
          6   $ 19,712.94     03/21/2016    4/21/2016       31    7.00%    32839 $      1,107.48              $        117.20 $          990.28    $ 18,722.66
          7   $ 18,722.66     04/21/2016    5/23/2016       32    7.00%    32909 $      1,107.48              $        114.90 $          992.58    $ 17,730.08
          8   $ 17,730.08     05/23/2016    6/23/2016       31    7.00%    32959 $      1,107.48              $        105.41 $        1,002.07    $ 16,728.01
          9   $ 16,728.01     06/23/2016    7/26/2016       33    7.00%    33031 $      1,107.48              $        105.87 $        1,001.61    $ 15,726.40
        10    $ 15,726.40     07/26/2016    8/23/2016       28    7.00%    33114 $      1,107.48              $         84.45 $        1,023.03    $ 14,703.36
        11    $ 14,703.36     08/23/2016    9/20/2016       28    7.00%    33213 $      1,107.48              $         78.96 $        1,028.52    $ 13,674.84
        12    $ 13,674.84     09/20/2016 10/24/2016         34    7.00%    33370 $      1,107.48              $         89.17 $        1,018.31    $ 12,656.53
        13    $ 12,656.53     10/24/2016 11/21/2016         28    7.00%    33534 $      1,107.48              $         67.96 $        1,039.52    $ 11,617.01
        14    $ 11,617.01     11/21/2016 12/21/2016         30    7.00%    33704 $      1,107.48              $         66.84 $        1,040.64    $ 10,576.37
        15    $ 10,576.37     12/21/2016    1/23/2017       33    7.00%    33834 $      1,107.48              $         66.94 $        1,040.54    $ 9,535.82
        16    $    9,535.82   01/23/2017    2/23/2017       31    7.00%    33926 $      1,107.48              $         56.69 $        1,050.79    $ 8,485.04
        17    $    8,485.04   02/23/2017    3/22/2017       27    7.00%    33993 $      1,107.48              $         43.94 $        1,063.54    $ 7,421.49
        18    $    7,421.49   03/22/2017    4/25/2017       34    7.00%    34071 $      1,107.48              $         48.39 $        1,059.09    $ 6,362.40
        19    $    6,362.40   04/25/2017    5/25/2017       30    7.00%    34128 $      1,107.48              $         36.61 $        1,070.87    $ 5,291.53
        20    $    5,291.53   05/25/2017    6/23/2017       29    7.00%    34215 $      1,107.48              $         29.43 $        1,078.05    $ 4,213.48
        21    $    4,213.48   06/23/2017    7/21/2017       28    7.00%    34315 $      1,107.48              $         22.63 $        1,084.85    $ 3,128.63
        22    $    3,128.63   07/21/2017    8/22/2017       32    7.00%    34504 $      1,107.48              $         19.20 $        1,088.28    $ 2,040.35
        23    $    2,040.35   08/22/2017    9/22/2017       31    7.00%    34611 $      1,107.48              $         12.13 $        1,095.35    $     945.00
 See Note 4   $      945.00   09/22/2017 10/13/2017         21    7.00%       N/A $   (27,884.70)             $          3.81 $      (27,888.51)   $ 28,833.50
        24    $ 28,833.50     10/13/2017 10/25/2017         12    7.00%    34736 $      1,107.42              $         66.36 $        1,041.06    $ 27,792.44
       N/A    $ 27,792.44     10/25/2017    1/15/2019     447     7.00%       N/A $          -                $      2,382.54 $       (2,382.54)   $ 30,174.97
                                                                                                                         NOD Charges               $      600.00
                                                                                                                   NOD Charges- Payments           $     (300.00)
                                                                                                                 Current Judgment Balance          $ 30,474.97

              NOTES
            1 Notice of Default ("NOD") mailed on April 15, 2016 for failure to pay February 2016 contributions. Cured on April 25, 2016, paid $150 NOD charge.
                                                                                                                                                                    Case 2:19-cv-00075-RFB-NJK Document 1 Filed 01/10/19 Page 21 of 23




            2 NOD mailed on August 31, 2016 for March - June 2016 contribution shortages. Not cured with 10 day notice period.
              Following lawsuit, the 8/31/16 NOD was finally cured on 2/14/2017 with a payment, Trusts agreed to allow Practical Flooring to resume payment plan.
            3 NOD mailed on May 24, 2017 for failure to pay 19th payment (due 5/21/17) and January - March 2017 reports. 19th Judgment payment was
              submitted on May 25, 2017, but Jan - March shortages were not timely cured within 10 day notice period.
            4 NOD mailed on October 13, 2017 for April - August 2017 contribution shortages. Not timely curred.
Case 2:19-cv-00075-RFB-NJK Document 1 Filed 01/10/19 Page 22 of 23




                    EXHIBIT 2
                               Case 2:19-cv-00075-RFB-NJK Document 1 Filed 01/10/19 Page 23 of 23


                                                              Practical Flooring, Inc. - 320925
                                           January 2017 - November 2018 Account Charges and Payment Tracking
                                                                          Updated 1/10/2018


                                                                                                                                         Net Charges &
                                                                                           Attorney's   Audit Fees &
Work-               Starting     Contributions   Wages Due     Interest       LD's                                         Payment         Payments     Ending
                                                                                         Fees & Costs     Costs
month      Class    Balance         Due           (Audit)     Assessed      Assessed                                       Amount       (L+M+N+O+P+ Balance (K+S)
                                                                                           Incurred      Incurred
                                                                                                                                             Q-R)

01/2017 PFC $              -     $   17,394.64   $      -     $    47.37   $ 1,189.05    $   4,029.39   $        -     $    17,394.65   $    5,265.80   $    5,265.80
01/2017    MH      $ 5,265.80    $    3,107.39   $      -     $     9.87   $    174.94   $        -     $        -     $     3,107.39   $     184.81    $    5,450.61
02/2017 PFC        $ 5,450.61    $   12,984.29   $      -     $    21.62   $       -     $   2,327.91   $        -     $    12,722.25   $    2,611.57   $    8,062.18
02/2017    MH      $ 8,062.18    $    1,538.54   $      -     $      -     $       -     $        -     $        -     $     1,538.54   $         -     $    8,062.18
03/2017 PFC        $ 8,062.18    $   11,024.21   $      -     $   126.28   $    802.70   $    790.06    $        -     $    10,958.72   $    1,784.53   $    9,846.71
03/2017    MH      $ 9,846.71    $     610.53    $      -     $     6.77   $    114.87   $        -     $        -     $      758.42    $      (26.25) $     9,820.46
04/2017 PFC        $ 9,820.46    $    6,457.02   $      -     $   193.58   $    634.61   $    197.23    $        -     $    10,312.10   $   (2,829.66) $     6,990.80
04/2017    MH      $ 6,990.80    $     833.05    $      -     $     4.19   $    120.08   $        -     $        -     $      833.05    $     124.27    $    7,115.07
05/2017 PFC        $ 7,115.07    $    7,810.03   $      -     $   182.91   $    721.99   $    377.77    $        -     $     7,810.03   $    1,282.67   $    8,397.74
05/2017    MH      $ 8,397.74    $    1,038.45   $      -     $    29.36   $    125.84   $        -     $        -     $     1,038.45   $     155.20    $    8,552.94
06/2017 PFC        $ 8,552.94    $   29,091.60   $      -     $   492.72   $    146.12   $    459.85    $        -     $    10,173.93   $   20,016.36   $   28,569.30
06/2017    MH      $ 28,569.30   $    2,629.99   $      -     $    77.86   $    165.46   $        -     $        -     $          -     $    2,873.31   $   31,442.61
07/2017 PFC        $ 31,442.61   $   25,521.63   $      -     $   333.23   $     72.75   $   2,251.16   $        -     $    16,968.30   $   11,210.47   $   42,653.08
07/2017    MH      $ 42,653.08   $    2,002.48   $      -     $    52.02   $    149.56   $        -     $        -     $          -     $    2,204.06   $   44,857.14
07/2017 PFC        $ 44,857.14   $         -     $      -     $      -     $       -     $        -     $        -     $     1,647.82   $   (1,647.82) $    43,209.32
07/2017 PFC        $ 43,209.32   $         -     $      -                  $       -     $        -     $        -     $     6,565.02   $   (6,565.02) $    36,644.30
08/2017 PFC        $ 36,644.30   $   21,653.00   $      -     $    79.58   $ 1,428.75    $   1,233.01   $        -     $    10,230.33   $   14,164.01   $   50,808.31
08/2017 PFC        $ 50,808.31   $         -     $      -     $      -     $       -                    $        -     $    11,422.67   $ (11,422.67) $     39,385.64
08/2017    MH      $ 39,385.64   $    3,589.82   $      -     $    15.18   $    185.80                  $        -     $     3,589.82   $     200.98    $   39,586.62
09/2017 PFC        $ 39,586.62   $   11,392.10   $      -     $      -     $       -     $    857.60    $        -     $      728.00    $   11,521.70   $   51,108.32
09/2017 PFC        $ 51,108.32   $         -     $      -     $      -     $       -                    $        -     $    10,664.10   $ (10,664.10) $     40,444.22
09/2017    MH      $ 40,444.22   $    2,272.68   $      -     $      -     $       -                    $        -     $     2,272.68   $         -     $   40,444.22
10/2017 PFC        $ 40,444.22   $    6,439.52   $      -     $      -     $    493.12   $   1,768.17   $        -     $          -     $    8,700.81   $   49,145.03
10/2017    MH      $ 49,145.03   $    2,338.85   $      -     $     4.32   $    155.89                  $        -     $          -     $    2,499.06   $   51,644.09
11/2017 PFC        $ 51,644.09   $   25,242.05   $      -     $    97.31   $     43.15   $    964.77    $        -     $    12,100.00   $   14,247.28   $   65,891.37
11/2017    MH      $ 65,891.37   $    8,154.96   $      -     $    25.19   $      2.12                  $        -     $     5,291.97   $    2,890.30   $   68,781.67
12/2017 PFC        $ 68,781.67   $   29,985.16   $      -     $   135.02   $     36.35   $    482.35    $        -     $    19,245.00   $   11,393.88   $   80,175.55
12/2017    MH      $ 80,175.55   $   10,284.56   $      -     $      -     $       -                    $        -     $    24,893.00   $ (14,608.44) $     65,567.11
12/2017 PFC        $ 65,567.11   $         -     $      -     $      -     $       -                    $        -     $    16,673.00   $ (16,673.00) $     48,894.11
01/2018 PFC        $ 48,894.11   $   27,947.24   $      -     $    37.76   $       -     $    376.70    $        -     $    18,377.00   $    9,984.70   $   58,878.81
01/2018    MH      $ 58,878.81   $    7,914.80   $      -     $      -     $       -                    $        -     $     2,963.00   $    4,951.80   $   63,830.61
02/2018 PFC        $ 63,830.61   $   29,831.87   $      -     $      -     $       -     $    661.29    $        -     $    20,264.00   $   10,229.16   $   74,059.77
02/2018    MH      $ 74,059.77   $    8,110.22   $      -     $      -     $       -                    $        -     $    16,957.00   $   (8,846.78) $    65,212.99
03/2018 PFC        $ 65,212.99   $   14,640.55   $      -     $    46.61   $    986.36   $   1,012.35   $        -     $          -     $   16,685.87   $   81,898.86
03/2018    MH      $ 81,898.86   $    2,649.67   $      -     $     9.68   $    162.49                  $        -     $          -     $    2,821.84   $   84,720.70
2016-17
 Audit
 Billing   ALL     $ 8,393.38    $    8,278.24   $ 2,878.03   $   962.46   $ 3,098.91                   $   6,532.50   $          -     $   21,750.14   $   30,143.52
04/2018 PFC        $ 84,720.70   $    7,707.13   $      -     $      -     $       -     $   1,304.18   $        -     $    56,419.00   $ (47,407.69) $     37,313.01
04/2018    MH      $ 37,313.01   $     646.37    $      -     $      -     $       -                    $        -     $    29,566.00   $ (28,919.63) $      8,393.38
05/2018 PFC        $ 30,143.52   $    4,650.10   $      -     $    58.07   $    389.34   $   1,250.58   $        -     $     5,777.74   $     570.35    $   30,713.87
06/2018 PFC        $ 30,713.87   $    5,856.20   $      -     $      -     $       -     $        -     $        -     $     4,571.83   $    1,284.37   $   31,998.24
07/2018 PFC        $ 31,998.24   $    5,329.75   $      -     $      -     $       -     $    375.14    $        -     $     5,348.00   $     356.89    $   32,355.13
08/2018 PFC        $ 32,355.13   $    4,862.92   $      -     $      -     $       -     $    745.96    $        -     $     4,924.00   $     684.88    $   33,040.01
08/2018    MH      $ 33,040.01   $     125.37    $      -     $      -     $       -                    $        -     $          -     $     125.37    $   33,165.38
09/2018 PFC        $ 33,165.38   $    9,865.68   $      -     $      -     $       -     $    788.66    $        -     $     9,803.00   $     851.34    $   34,016.72
09/2018    MH      $ 34,016.72   $     463.08    $      -     $      -     $       -                    $        -     $      465.00    $       (1.92) $    34,014.80
10/2018 PFC        $ 34,014.80   $   11,334.30   $      -     $      -     $       -     $   2,252.00   $        -     $    11,335.00   $    2,251.30   $   36,266.10
10/2018    MH      $ 36,266.10   $     723.60    $      -     $      -     $       -                    $        -     $      725.00    $       (1.40) $    36,264.70
11/2018 PFC        $ 36,264.70   $   10,145.34   $      -     $      -     $       -     $   1,858.46   $        -     $    10,085.00   $    1,918.80   $   38,183.50
11/2018    MH      $ 38,183.50   $    2,167.00   $      -     $      -     $       -     $    375.15    $        -     $     2,167.00   $     375.15    $ 38,558.65
                                 $ 406,645.98    $ 2,878.03   $ 3,048.96   $ 11,400.25   $ 26,739.74    $   6,532.50   $   418,686.81

                                                                               Page 1 of 1
